      Case 1:19-cv-00010-DMT-CRH Document 23 Filed 08/04/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Quiah Saydee,                                )
                                             )
                Plaintiff,                   )       ORDER
                                             )
       vs.                                   )
                                             )
North Dakota Department of Corrections       )       Case No. 1:19-cv-010
and Rehabilitation,                          )
                                             )
                Defendant.                   )


       A status conference will be held before the Magistrate Judge on August 6, 2020, at 2:30 p.m.

CDT by telephone. To participate in the conference call, the parties should dial (877) 810-9415 and

enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 4th day of August, 2020.


                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhaalter, Magistrate Judge
                                                     United States District Court
